Citation Nr: 1739593	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of overpayment in the amount of $9,822.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Committee on Waivers and Compromises (COWC) of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's request for a waiver of an overpayment of VA benefits in the amount of $9,822.00. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran obtained a divorce from P.R. in May 2005. 

2.  The earliest evidence of record notifying VA of his divorce to P.R. is dated in December 2010. 

3.  In July 2012, the Veteran's VA benefits were reduced to exclude the spousal benefits for P.R. effective June 1, 2005 through February 28, 2011, creating an overpayment in the amount of $9,822.00.

4.  From June 1, 2005 through February 28, 2011, the Veteran was in receipt of VA service-connected compensation which included additional benefits for P.R., his former spouse. 

5.  The overpayment of VA spousal benefits in the amount of $9,822.00 was properly created.

6.  An overpayment of VA compensation benefits in the amount of $9,822.00 was not due to the Veteran's fraud, misrepresentation or bad faith. 

7.  The Veteran was at fault in the creation of the indebtedness at issue. 

8.  The collection of any portion of the debt would not constitute an undue hardship, would not be against equity and good conscience.


CONCLUSION OF LAW

The overpayment of VA service-connected compensation benefits based on removal of former spouse, P.R., as a dependent effective June 1, 2005, was properly created, and recovery of this debt would not be against equity and good conscience. 
38 U.S.C.A. §§ 5107, 5302 (West 2015); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to a waiver of overpayment in the amount of $9,822.  The amount in issue represents payment of additional compensation for a dependent spouse (P.R.).  The Veteran argues that he informed VA of his divorce shortly after he divorced P.R. in May 2005.  See transcript of Veteran's hearing at the RO, held in November 2016.  He also argues that since his divorce was recorded in an October 2006 VA examination report, that VA had notice of his divorce.  

An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956 (a) (2016). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. § 1.962 (2016). 

The provisions of 38 U.S.C.A. § 1115 provide for additional compensation for dependents.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112 (b)(2) (West 2015); 38 C.F.R. § 3.501 (d)(2) (2016).

A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2015); 38 C.F.R. § 1.911 (c) (2016).

Under 38 U.S.C.A. § 5112 (b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  Neither the Veteran's actions nor failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112 (b); 38 C.F.R. § 3.500 (b)(1); Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). 

VA's Office of General Counsel has issued a precedential decision which finds that a reduction or discontinuance of benefits based on an erroneous award will be made in accordance with 38 U.S.C. § 3012 (b) (10) when it is determined that: (1) The beneficiary was not guilty of an act of commission, or omission which, in whole or in part, caused the erroneous award of benefits and had no knowledge thereof; and (2) VA either: (a) committed an administrative error, including an error of fact (e.g., the VA mistakes or overlooks the facts of record or makes a purely clerical error), or (b) committed an error of judgment (e.g., the VA fails to properly interpret, understand and follow existing Department instructions or regulatory or statutory requirements).  See VAOPGCPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. 

Sole administrative error, however, may be found to occur only in cases where a veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Sole administrative error contemplates that neither a veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2); Jordan, 10 Vet. App. 171.
 
The relevant facts of this case are as follows:

A divorce decree, dated in July 1984, shows that the Veteran divorced D.R.

A certificate of marriage, dated in August 1987, shows that the Veteran married P.R.

In July 2000, the RO granted service connection for a conversion reaction with weakness of left upper and left lower extremities, evaluated as 30 percent disabling.  This meant that the Veteran was eligible for additional compensation for dependents, in this case, a spouse.  See 38 U.S.C.A. §§ 1115, 1135 (West 2015); see also Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) (entitlement to additional compensation for dependents is implicitly raised whenever a veteran has a rating of at least 30 percent; a veteran only needed to submit updated information about his dependents to receive it).  

In February 2002, the RO increased the Veteran's rating for his service-connected conversion reaction with weakness of left upper and left lower extremities to 70 percent disabling, and granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), with both grants effective February 19, 1999.

In October 2002, the Veteran filed a "Declaration of Status of Dependence" (VA Form 21-686c) in which he reported that he was married to P.R.

In December 2002, the RO notified the Veteran that he was being paid additional compensation for a dependent spouse (P.R.).  The notification letter states, "Let us know right away if there is any change in the status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment which must be repaid."  See also December 2007 and December 2008 notification letters (requesting him to immediately notify VA if his marital status changes, and, "If you are receiving additional benefits for dependents, notify us immediately of any change in status").  

In a notice, dated December 14, 2010, the RO notified the Veteran that he receives compensation that includes an additional amount for his spouse and/or children, and that he is responsible for reporting any changes in the number of his dependents.  He was requested to complete and return an attached VA Form 21-0538 ("Status of Dependents Questionnaire"), and he was notified that if there was no change in the number of dependents, he would continue to receive compensation at the present rate.  

In a Status of Dependents Questionnaire (VA Form 21-0538), received on December 20, 2010, the Veteran indicated that he was not married.

In January 2011, the RO notified the Veteran of the following: in the VA Form 21-0538 he had recently submitted, he marked the box stating that he is not married.  VA is paying him as a veteran with a dependent spouse.  The RO requested that the Veteran inform them of the date, and how, his marriage ended to P.R.  He was requested to complete an enclosed VA Form 21-686c ("Declaration of Status of Dependents") to provide his marriage history.  Specifically, he was requested to provide the date his marriage ended to P.R., how and where it ended, and provide a copy of the divorce decree, death certificate, or other document that shows how his marriage to P.R. ended.

In January 2011, the Veteran's completed VA Form 21-686c was received, in which he indicated that he divorced P.R.; no date or place of termination was provided.  The Board further notes that the Veteran indicated that he married D.C. (presumably D.R.) in August 1998, and that this appears to have been error, as the record shows that he divorced D.R. in July 1984.  The Veteran stated, "I sent this form in 2005 after divorce was final in August 2005."  See also report of general information (VA Form 21-0820), dated in February 2011.

In February 2011, the RO notified that it proposed to reduce his benefits.  The RO stated that it was first notified of his divorce in December 2010, and indicated that the Veteran was not eligible to receive payment of additional compensation for a dependent spouse, P.R., due to his failure to notify VA of his divorce from P.R. in May 2005.  The RO further indicated that D.R. had been removed from his award effective June 1, 2005.  He was notified that this would result in an overpayment of benefits, which would be addressed in a separate notice.

In March 2011, the Debt Management Center (DMC) notified the Veteran that he had been overpaid $9,822.00, and that that amount would therefore be recouped, with withholding to begin on June 2011.  

In April 2011, the Veteran requested a waiver of the overpayment, asserting that he had filed the appropriate paperwork upon his divorce becoming final in 2005.   He stated that at that time, he had sent VA a copy of the divorce decree along with a dependent form stating that the divorce was final and that P.R. was being removed from his award on a VA Form 21-0538.  He noted that he was paying spousal support "in the amount of $280.00 and $350.00 a month."

In July 2012, the Committee on Waivers and Compromises (Committee) denied the Veteran's request for a waiver of recovery of the overpayment, which it was determined was for the period from June 1, 2005 to February 28, 2011, and that it amounted to $9,822.00.  The Committee determined that there was no fraud, no misrepresentation of a material fact, and no showing of bad faith on the Veteran's part.  However, the Veteran was determined to be at fault in creation of the overpayment because he should have informed VA of his divorce from P.R. when it occurred in 2005.  Notice of the Veteran's divorce from P.R. was first received in January 2011.  These overpaid funds increased his assets and he gained financially at government expense.  Unjust enrichment was a factor in the decision.  Change of position and defeat of purpose do not apply.  The Veteran asserted that his monthly income exceeds his monthly expenses.  He had not listed any past due bills.  The Committee determined that he could provide for his basic necessities in life (food, clothing and shelter) and still repay his debt without causing undue financial hardship.  Financial hardship was not found.  A government debt must be considered as any other debt.  

In August 2012, the Veteran submitted a VA Form VA Form 5655 (Financial Status Report).  

Upon further review, in September 2012, the Committee affirmed its denial.

The issue of the validity of the debt is a threshold determination that must be made, in the first instance, prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).   

Notices sent to the Veteran in 2002 and 2007, clearly notified him of his responsibility to immediately report any change in the status of his dependents.  For VA compensation purposes, notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1 (q) (2016).  VA law also provides that persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]ebullitions or of the hardship resulting from innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); see also Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (a beneficiary is charged with knowing the rules governing compensation).  VA's compensation and pension system is inherently reliant on the accuracy of information provided by claimants.  Thus, the Board finds that there is no plausible argument in support of any asserted failure to notify him of his responsibility to immediately report any change in the status of his dependents.

Furthermore, the overpayment created is not shown to be the result of sole administrative error.  In order for an overpayment to be the result of sole administrative error, and for the Veteran to consequently not be liable for the debt, the Veteran must not have known, or should not have known, that the benefits in issue were erroneous.  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan, 10 Vet. App. 171.  In this case, the Veteran is shown to have received notice that he must immediately inform VA of any change in the status of his dependents.  He is not shown to have notified VA of his divorce to P.R. prior to January 2011.  There is no argument that he was eligible to receive benefits based on a dependent spouse after May 2005.  He should have known that, absent providing notice of his divorce to P.R. to VA, his receipt of benefits based on that dependent spouse (P.R.) was erroneous.  In view of the finding that the overpayment was not the result of sole administrative error on the part of VA, the Board finds that the RO's decision to recoup the debt was proper, as the debt was a valid debt to VA. 

The earliest evidence that the Veteran notified VA of his divorce to P.R. is dated in December 2010.  The law clearly states that upon a divorce, a veteran's payment of additional compensation for a dependent spouse will be reduced effective the last day of the month in which such divorce occurred.  38 C.F.R. § 3.501 (d)(2).  Thus, he should not have continued to receive additional compensation benefits for his dependent spouse (P.R.) after May 31, 2005, the last day of the month he was divorced.  See 38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.501.  The amount of the overpayment was determined to be $9,822.00, which was calculated on the amount of additional compensation benefits the Veteran received beginning June 1, 2005, the first day following the month of his divorce, in May 2005, in accordance with 38 C.F.R. § 3.501, and continuing through February 28, 2011.  See July 2012 Decision on Waiver of Indebtedness (notifying the Veteran of an overpayment of $9,822.00).  Therefore, the RO's attempt to recover the total of $9,822.00 was proper, and the claim must be denied.  

In reaching this decision, the Board has considered whether a grant of the claim is warranted based on the Veteran's argument that he informed VA of his divorce in 2005.  There is no objective documentation of record to corroborate his allegation that he informed any office of VA.  Had such notice been received by VA, there is a "presumption of regularity" that it would have been marked as received, and then entered into the record.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  Moreover, the Veteran was asked at his hearing for a copy of the notice, or any indication of whom it was sent to, or where it was sent, but the Veteran lacked any recollection of these critical details.  As such, the Board does not find sufficient evidence in the record to overcome the presumption of regularity.

Accordingly, there is no basis to conclude that his actions did not overwhelmingly contribute to the creation of the debt.  No fault can be attributed to the VA with respect to the creation of the debt.  

The Veteran also argues that VA was, or should have been, aware of his divorce in 2005 because he reported these events to a VA examiner in October 2006.  VA adjudicators are assumed to have constructive notice of VA records existing at the time of the decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A review of the October 2006 VA examination report shows that it noted that the Veteran had been divorced for two years.  However, the Board finds that this report is insufficient to show that VA was notified of the Veteran's divorce from P.R.  The notations are based on verbal reports of an event, i.e., a divorce, without a specific date, which was not otherwise documented in the record at the time.  The Veteran was notified that it was his duty to immediately report any change in the number of his dependents.  There is no basis to find that VA employees are required to comb through a veteran's medical records to determine whether or not there has been a change in the number of his or her dependents prior to disbursing compensation benefits.  Given the context and content of these notations, there is no basis to find that such oral statements by the Veteran to a VA medical examiner are sufficient to show that the Veteran notified VA of his May 2005 divorce.  See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist "is not always a one-way street"); Morris v. Derwinski, 1 Vet. App. 260, 264 (1991) (those applying for benefits have "a responsibility to cooperate with" the VA in the "gathering of the evidence necessary to establish allowance of benefits").

The remaining issue is whether the Veteran is entitled to waiver of recovery of the overpayment of disability benefits in the amount of $9,822.00.  The Committee concluded that the Veteran had not demonstrated fraud, misrepresentation, or bad faith in the creation of the overpayment now at issue.  Notwithstanding this, however, the Board must render an independent determination on this issue.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

A party who is receiving pension must notify VA of any material change or expected change in income that would affect entitlement to receive, or the rate, of the benefit being paid.  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660 (a) (1) (2016). 

Overpayments created by retroactive discontinuance of an award are subject to recovery if recovery is not waived.  Waiver of repayment of indebtedness is statutorily precluded if there is any indication of fraud, misrepresentation of a material fact, or bad faith on the part of the person having an interest in obtaining a waiver.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.965 (b).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of equity and good conscience found in 38 C.F.R. § 1.965 (a).  In applying the equity and good conscience standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his detriment due to his reliance upon receipt of VA benefits. Additionally, the adjudicator must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to the VA.  38 C.F.R § 1.965 (a).  

Based on a review of the claims file and having considered the contentions of the Veteran, it is clear that the Veteran was at fault in the creation of the debt because of his failure to notify VA of changes in his income in a timely manner.  No fault can be attributed to the VA with respect to the creation of the debt. 

The Board must next consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits. 

Another factor to be considered is whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  The Board finds that recovery of the debt would not nullify the objective for which benefits were intended.  The purpose of pension benefits is to provide financial assistance to the beneficiary.  As the Veteran received VA compensation based on a failure to report a change in the number of his dependents, he received benefits to which he was not entitled.  Without the benefit of accurate and timely information, the VA is unable to determine whether a veteran meets the eligibility criteria.  Therefore, the Board finds that to recover the overpayment of such benefits does not nullify the objective of the payment, as the Veteran did not provide the information which was required to determine his entitlement to the benefits received.  In addition, failure to make restitution would result in the Veteran's unjust enrichment by virtue of the fact that he has retained money to which he was not legally entitled. 

However, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  In August 2012, the Veteran submitted a Financial Status Report (VA Form 5655).  In that report, the Veteran indicated that he had not worked during the last two years, that he had no income other than $1,100.00 per month in Social Security Administration benefits, and $2,769.25 per month in VA benefits, and that he had no dependents.  He reported that he had $3,038.02 per month in expenses, to include monthly expenses of approximately $400.00 for food, $423.75 for utilities and heat, $904.00 for rent, $300 for transportation, and $76.00 for telephone.  He indicated that he had real estate assets worth $80,000, $20 cash on hand, and two cars made in 1999 and 2004, respectively.  He reported debts of $934.27 per month (for a credit card, a credit union, a bank, insurance, and taxes).

In November 2016, the Veteran submitted a Financial Status Report (VA Form 5655).  In that report, the Veteran indicated that he had not worked during the last two years, that he had no income other than $4,112.00 per month in Social Security Administration benefits and VA benefits (combined), and that he had no dependents.  He reported that he had $2,718.00 per month in expenses, to include monthly expenses of approximately $650.00 for food, $180.00 for utilities and heat, $942.00 for rent, $946.00 for other living expenses ($180.00 for auto insurance, $546.00 for car payment, $60.00 for  internet, and $160.00 for phone).  He indicated that he had real estate assets worth $90,000, $42 cash on hand, $48.00 cash in the bank, and a truck made in 2011.  He reported debts of $875.00 per month (for a credit union, a bank, and tractor supply).  

The issue is whether the recovery of the overpayment deprives a veteran-debtor of basic necessities and thereby results in undue hardship.  See 38 C.F.R. § 1.965 (a)(3).  The Board finds that the withholding of part of the monthly compensation to which he is currently entitled does not cause him any undue hardship.  The Veteran's most recent financial status report shows that his monthly income currently exceeds his expenses by about $ 1,400.00 a month.  Given the foregoing, a realistic projection of the Veteran's foreseeable future financial status is that he would be able to pay even a modest amount per month toward the overpayment indebtedness.  In this regard, normally, debts to VA are paid off within a 5 year (60 month) period.  With prudent budgeting, it is apparent that collection of the overpayment would not deprive him of at least some of the basic necessities of life.  The Board therefore finds that undue financial hardship would not be incurred by the Veteran.  Accordingly, the Veteran's request for a waiver of his overpayment debt must be denied.

As a final matter, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to notify and to assist claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2016).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

A waiver of overpayment in the amount of $9,822.00 is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


